Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant's election with traverse of group I, claims 1-3, 5, 7-9 and 11-16 in the reply filed on 11/18/20 is acknowledged.  Applicant’s election of naloxone as the API, buprenorphine as the opioid and sodium alginate as the alginate salt is also acknowledged. Applicant did not argue the restriction election.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20 and 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/20.

Claim Rejections - 35 USC § 112, indefiniteness 

	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 3, 5, 8-9, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 3, 5, 8-9, 13 and 15 recite the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation at least one plasticizer, and the claim also recites preferably both sorbitol and glycerol which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stenberg et al. (US PG pub. 2009/0221489) in view of Myers et al. (US PG pub. 2014/0005218A1).
Stenberg et al. discloses a film comprising as a film-forming agent, an alginate salt of monovalent cation or a mixture of alginate salts containing at least one alginate salt of monovalent cation, a method of preparing the film wherein the film is useful for delivery of active ingredients to a mammal, see abstract.
Stenberg et al. teaches  that the alginate composition of the invention preferably has a mean guluronate (G) content of from 50 to 85%, preferably from 60 to 80%, most preferably from 65 to 75% by weight, a mean mannuronate (M) content of from 15 to 50%, preferably from 20 to 40%, most preferably from 25 to 35% by weight, and a mean molecular weight ranging from 30,000 g/mol to 90,000 g/mol, e.g. from 35,000 g/mol to 85,000 g/mol, such as from 40,000 g/mol to 70,000 g/mol or from 40,000 g/mol to 50,000 g/mol, see [0046]. Stenberg et al. further teaches use of water, see [0045]. The taught amount of beta-D-mannuronate 65% to 75%, and 25-35% of alfa-L-guluronate and the mean molecular weight as taught by the reference reads on the claimed amount. Stenberg teaches 100g of a 10% aqueous solution of an alginate contains 10g of the alginate and 90g of the other components, including water, see [0045]. The reference teaches the same sodium alginate product, Protanal LF 10/60 and Protanal LF 5/60 in [0046-0047] that is disclosed in the instant specification on page 13, lines 23-24. (Thus the reference teaches the claimed alginate salt in the claimed amount).
The reference teaches use of plasticizers such as sorbitol and glycerol and a suitable amount of plasticizer is e.g. from 10 to 85 g, or from 30 to 70 g, e.g. from 50 to 
While Stenberg et al. teaches use of analgesics, Stenberg et al. do not teach use of opioid (buprenorphine) or an opioid antagonist (naloxone) as an active pharmaceutical ingredient.
Myers et al teaches sublingual or buccal film compositions, see title. Myers et al. teaches use of opioid antagonist along with opioid such as buprenorphine in the film, see [0064]. Myers teaches that the film can be fat dissolving, moderate dissolving or slow dissolving, see [0020]. Myers teaches use of buffering agents, stabilizers, or flow agents/opacifiers such as titanium dioxide, see [0036] and [0043]. The reference teaches use of buffer to control pH such as citric acid (a known antioxidant and acidifying agent) and sodium citrate, see [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized opioid antagonist along with opioid such as buprenorphine into the oral disintegrating film of Stenberg et al. One of ordinary skill would have been motivated to do so because Stenberg et al. teaches an oral film . 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stenberg et al. (US PG pub. 2009/0221489) in view of Myers et al. (US PG pub. 2014/0005218A1) and further in view of Karavas et al. (US PG pub. 2017/0165315A1).
Stenberg et al. as modified by Myers et al. does not teach antioxidants and chelating agent EDTA. Steinberg et al. also do not teach use of citric acid as an antioxidizing and buffering component.
Karavas et al. discloses orodispersible film, see title. The orodispersible film of the present invention may also comprise an antioxidant in order to minimize degradation of Enalapril. The reference teaches use of fillers, plasticizers, acidic agents, pH adjusting agents and antioxidants, see [0033]. Suitable antioxidants that help in minimizing degradation of eh active ingredient taught include chelating agents, such as ethylenediaminetetraacetic acid (EDTA) and citric acid see [0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized antioxidant such as ascorbic acid, and EDTA (a chelating agent) into the oral disintegrating film of Stenberg et al. One of ordinary skill would have been motivated to do so because Stenberg et al. teaches an 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612